NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 25 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CHENGXIN MIAO,                                    No. 13-74088

              Petitioner,                          Agency No. A088-291-973

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY and CHRISTEN, Circuit Judges.

         Chengxin Miao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Miao failed to

establish past persecution on account of his resistance to China’s coercive

population control policy. See Jiang v. Holder, 611 F.3d 1086, 1094 (9th Cir.

2010) (petitioner must provide evidence of resistance in addition to the harm to the

spouse in order to be eligible for asylum). As to Miao’s claim related to the

government taking of his property, substantial evidence also supports the agency’s

finding that Miao has not shown that his political opinion, actual or imputed, was

at least one central reason for the harm he experienced or fears if returned to

China. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”). The court lacks jurisdiction to consider

Miao’s contention related to a particular social group of “landowners whose

property has been forcibly taken,” because he did not raise this before the IJ. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over

legal claims not presented in administrative proceedings below). Thus, Miao’s

asylum and withholding of removal claims fail. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010).


                                          2                                   13-74088
      Substantial evidence also supports the BIA’s denial of CAT relief because

Miao failed to establish it is more likely than not he would be tortured by or with

the consent or acquiescence of the government of China if returned. See Silaya,

524 F.3d at 1073.

      Finally, our review is limited to the administrative record, so we do not

consider materials referenced in the opening brief that were not part of the record

before the agency. See Fisher v. INS, 79 F. 3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   13-74088